DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-11, 13-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Podduturi (US 2011/0063172) in view of Smith (US 2010/0253538).
In regards to claim 1, Podduturi discloses of a dual band antenna configured for use with a power meter (for example 100) having a power meter housing (for example 104), the dual band antenna comprising: a flexible polymeric substrate (for example 304, see Paragraph 0061); an adhesive layer (for example 432) secured relative to the flexible polymeric substrate (304, 404, for example see Figs 8, 15 and Paragraphs 0074, 0097, 0101, 0106); a first unitary conductive element (for example see left antenna segments in Figs 9a-9c) disposed relative to the flexible polymeric substrate (304) and having a first electrical length; a second unitary conductive element (for example see right side segments in Figs 9a-9c) disposed relative to the flexible polymeric substrate (304) and having a second electrical length; a coaxial lead (for 
However, Podduturi does not explicitly disclose of the first unitary conductive element and the second unitary conductive element in combination form a single branch antenna.
Smith discloses of an antenna configured for use with a power meter (for example see Fig 4) having a power meter housing (for example 110), the antenna comprising: a flexible polymeric substrate (for example 120, see Paragraph 0056-0057); an adhesive layer (for see Paragraphs 0044, 0056-0057) secured relative to the flexible polymeric substrate (120, for example see Figs 4-5, 5A-5B, 6 and Paragraphs 0044, 0056-0057); a first unitary conductive element (for example 112a) disposed relative to the flexible polymeric substrate (120) and having a first electrical length; a second conductive element (for example 112b) disposed relative to the flexible polymeric substrate (120) and having a second electrical length; a coaxial lead (for example comprising 118) including a first conductor electrically coupled with the first unitary conductive element (112a) and a second conductor electrically coupled with the second conductive element (112b, for example see Fig 4 and Paragraph 0063-0065); wherein the first electrical length and the second electrical length are substantially the same (for example see Paragraph 0057, 0064) and the first unitary conductive element (112a) 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the first and second unitary conductive elements forming a single branch antenna as taught by Smith for enhancing optimizing the desired radiation patterns, polarization, performance properties and efficiency of the antenna system.
In regards to claim 2, Podduturi in view of Smith disclose of the dual band antenna of claim 1, wherein the first unitary conductive element and the second unitary conductive element are configured to provide the dual band antenna (300) with a first receiving band that is centered between 902MHz and 928MHz of the ISM-900MHz band (for example see Podduturi Figs 9a-9c and Paragraph 0062).  
In regards to claim 3, Podduturi in view of Smith disclose of the dual band antenna of claim 2, wherein the first unitary conductive element and the second unitary conductive element are configured to provide the dual band antenna with a second receiving band that is centered between 2.4 GHz and 2.5GHz (for example see Podduturi Figs 9a-9c and Paragraph 0062).  
In regards to claim 4, Podduturi in view of Smith disclose of the dual band antenna of claim 1, wherein the first unitary conductive element and the second unitary conductive element are configured to provide the dual band antenna with a second receiving band that is centered between 2.4 GHz and 2.5GHz (for example see Podduturi Figs 9a-9c and Paragraph 0062).  
In regards to claim 5, Podduturi in view of Smith disclose of the dual band antenna of claim 1, wherein when the dual band antenna (300 of Podduturi, 112 of Smith) is secured to the power meter housing (104 of Podduturi, 110 of Smith), the dual 
In regards to claim 6, Podduturi in view of Smith disclose of the dual band antenna of claim 1, wherein when the dual band antenna (300 of Podduturi, 112 of Smith) is secured to the power meter housing (104 of Podduturi, 110 of Smith), the coaxial lead (330, 332, see Figs 13a-13b and Paragraphs 0092-0093 of Podduturi, see 118, Fig 4 and Paragraph 0063 of Smith), the first conductor, and the second conductor situated behind the flexible polymeric substrate (for example 304 of Podduturi, 111 of Smith) and not visible (for example see Podduturi Fig 8 and Paragraph 0061 and Smith Fig 5, 5A-5B).  
In regards to claim 8, Podduturi  in view of Smith disclose of the dual band antenna of claim 1, wherein when the dual band antenna (300) is secured to the power meter housing (104 of Podduturi, 110 of Smith), the first conductive element (for example left side segments in Figs 9a-9c of Podduturi, for example 112a of Smith) includes: a first portion extending toward a front of the power meter housing (104, 110); and a second portion extending from the first portion and laterally of the first portion (for example see Figs 8, 9a-9c, 12 of Podduturi and Figs 4-5, 5A-5B and 6 of Smith).  
In regards to claim 9, Podduturi in view of Smith disclose of the dual band antenna of claim 8, wherein when the dual band antenna (300) is secured to the power meter housing (104 of Podduturi, 110 of Smith), the second conductive element (for example right side segments in Figs 9a-9c of Podduturi, 112b of Smith) includes: a first portion extending toward a front of the power meter housing (104 of Podduturi, 110 of Smith); and a second portion extending from the first portion and laterally of the first portion; wherein the second portion of the second conductive element extends in an 
In regards to claim 10, Podduturi in view of Smith disclose of the dual band antenna of claim 1, wherein the first unitary conductive element and the second unitary conductive element comprise a copper foil (for example see Podduturi Paragraphs 0054, 0108 and Smith Paragraphs 0044, 0064).  
In regards to claim 11, Podduturi in view of Smith disclose of the dual band antenna of claim 1, wherein the flexible polymeric substrate comprises: a first polymeric layer (for example 436 of Podduturi) forming a front of the flexible polymeric substrate; a second polymeric layer (for example 430) behind the first polymeric layer (436), with the first conductive element and the second conductive element (on 404) secured between the first polymeric layer (436) and the second polymeric layer (430); and an adhesive layer (for example 432) behind the second polymeric layer (430, for example see Podduturi Fig 15 and Paragraph 0106).  
In regards to claim 13, Podduturi in view of Smith disclose of the dual band antenna of claim 11, wherein the second polymeric layer (430) comprises an electrically insulating layer of a polyimide (for example see Podduturi Fig 15 and Paragraph 0106).  
In regards to claim 14, Podduturi in view of Smith disclose of the dual band antenna of claim 9, further comprising a removable liner disposed over the adhesive layer (432, for example see Podduturi Paragraph 0106, adhesive layer 432 may comprise a double-stick tape which would include a removable liner, also see Smith Paragraphs 0044, 0056-0057).  

However, Podduturi does not explicitly disclose of wherein the antenna is a single branch antenna.
Smith discloses of an antenna assembly configured for use with a power meter (for example see Fig 4) having a power meter housing (for example 110) with a curved side wall (for example see Figs 4, 6), the antenna assembly comprising: a flexible substrate (for example 120, see Paragraph 0056-0057) configured to fit about at least a portion of the curved side wall of the power meter housing (110); and a single branch antenna (for example 112) secured relative to the flexible substrate (120), the antenna (112) configured to be curved around the curved side wall of the power meter housing (for example see Figs 4-5, 5A-5B, 6), where the single branch antenna is vertically 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have a single branch antenna as taught by Smith for enhancing optimizing the desired radiation patterns, polarization, performance properties and efficiency of the antenna system.
In regards to claim 16, Podduturi in view of Smith disclose of the antenna assembly of claim 15, wherein the antenna assembly has an outer appearance that renders the antenna assembly difficult to see, except at close distance, when the antenna assembly has been secured to the power meter housing (104 of Podduturi, 110 of Smith, for example see Podduturi Fig 8 and Smith Figs 4-5, 5A-B, 6, antenna traces and arms formed behind 304 of Podduturi and 111 of Smith).  
In regards to claim 17, Podduturi in view of Smith disclose of the antenna assembly of claim 15, wherein the dual band single branch antenna comprises a pair of electrically separated conductive elements (for example 314, 316 of Podduturi, 112a-112b of Smith) that have an at least substantially equal electrical length (for example see Podduturi Figs 9a-9c and Smith Figs 4, 6 and Paragraphs 0057, 0064).  
In regards to claim 18, Podduturi discloses of a power meter (for example 100) configured for use with a power socket, the power meter comprising: a power meter housing (for example 104) defining a curved side wall; a power meter disposed within the power meter housing (104, for example see Figs 1-3, 6-8, 10-11); a dual band antenna (for example 300) coupled to the curved outer facing side wall of the power meter housing, the dual band antenna providing, when curved around the curved side wall of the power meter housing, a first resonance peak between 902MHz and 928MHz of the ISM-900MHz band and a second resonance peak between 2.4 GHz and 2.5GHz 
However, Podduturi does not explicitly disclose of wherein the antenna is a single branch antenna.
Smith discloses of a power meter (for example see Figs 4, 6) configured for use with a power socket, the power meter comprising: a power meter housing (for example 110) defining a curved side wall; a power meter disposed within the power meter housing (110, for example see Figs 4, 6); a single branch antenna (for example 112) coupled to the curved outer facing side wall of the power meter housing, the single branch antenna curved around the curved side wall of the power meter housing (110, see Figs 4-5, 5A-5B, 6); and a clear cover (for example 110) disposed over the power meter housing (110) and the single branch antenna (112, for example see Figs 4-5, 5A-5B, 6).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to have a single branch antenna as taught by Smith for enhancing optimizing the desired radiation patterns, polarization, performance properties and efficiency of the antenna system.
In regards to claim 20, Podduturi in view of Smith discloses of the power meter of claim 18, wherein the dual band antenna (300 of Podduturi, 112 of Smith) is vertically polarized (also see Smith Paragraphs 0059, 0065).  

Claims 7, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Podduturi (US 2011/0063172) in view of Smith (US 2010/0253538) as applied to claims 1, 11 and 18 above and in further view of McCraven (US 2020/0076067) or Chau (US 2005/0200554).

However, Podduturi and Smith do not explicitly disclose of wherein a visible difference between a color of the dual band antenna relative to a color of the adjacent power meter housing is less than the just a noticeable difference (JND).  
Although one of ordinary skill in the art would readily recognize the insubstantial change of the color of the elements as a matter of design choice, McCraven and Chau disclose of antenna devices, wherein the antenna devices may have a substantially similar color and/or be camouflaged to keep the elements covered in order protect the device and to prevent vandalism or mischief (for example see McCraven Paragraph 0045 and Chau Paragraph 0023).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the housing and dual band antenna to have substantially similar colors as taught by McCraven or Chau for protecting the elements by blending in the appearance of the elements to prevent tampering of the antenna device.
In regards to claim 12, Podduturi in view of Smith disclose of the dual band antenna of claim 11 as found within the explanation above; the first polymeric layer and power meter housing have colors; and wherein insubstantial changes (for example 
However, Podduturi and Smith do not explicitly disclose of wherein the first polymeric layer has been provided a color that is less than the just a noticeable difference (JND) from the color of the power meter housing.  
Although one of ordinary skill in the art would readily recognize the insubstantial change of the color of the elements as a matter of design choice, McCraven and Chau disclose of antenna devices, wherein the antenna devices may have a substantially similar color and/or be camouflaged to keep the elements covered in order protect the device and to prevent vandalism or mischief (for example see McCraven Paragraph 0045 and Chau Paragraph 0023).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the housing and dual band antenna to have substantially similar colors as taught by McCraven or Chau for protecting the elements by blending in the appearance of the elements to prevent tampering of the antenna device.
In regards to claim 19, Podduturi in view of Smith disclose of the power meter of claim 18 as found within the explanation above, wherein the power meter housing (104 of Podduturi, 110 of Smith) has a housing color and the dual band antenna (300 of Podduturi, 112 of Smith) has a color; wherein the dual band antenna (300, 112) is configured to cover the coaxial lead (for example see Podduturi Figs 13a-13b and Smith Fig 4) connecting the dual band antenna (300, 112) to the power meter disposed within the power meter housing (104, 110, for example see Podduturi Figs 6-8, 11-12 and Smith Figs 4-5, 5A-5B, 6); and wherein insubstantial changes (for example color) in the 
However, Podduturi and Smith do not explicitly disclose of wherein the dual band antenna color is at least substantially similar to the housing color.  
Although one of ordinary skill in the art would readily recognize the insubstantial change of the color of the elements as a matter of design choice, McCraven and Chau disclose of antenna devices, wherein the antenna devices may have a substantially similar color and/or be camouflaged to keep the elements covered in order protect the device and to prevent vandalism or mischief (for example see McCraven Paragraph 0045 and Chau Paragraph 0023).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the housing and dual band antenna to have substantially similar colors as taught by McCraven or Chau for protecting the elements by blending in the appearance of the elements to prevent tampering of the antenna device.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on all of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M CRAWFORD whose telephone number is (571)272-6004.  The examiner can normally be reached on Mon-Fri 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JASON CRAWFORD/Primary Examiner, Art Unit 2844